   Case 2:20-cv-00605-KD-B Document 18 Filed 09/07/21 Page 1 of 1                      PageID #: 552


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

JAMES RIVERS,                           )
    Plaintiff,                          )
                                        )
v.                                      )
                                        )                        CIVIL ACTION 2:20-00605-KD-B
KILOLO KIJAKAZI, Acting Commissioner of )
Social Security,                        )
       Defendant.                       )

                                                ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues raised,

and there having been no objections filed, the Report and Recommendation of the Magistrate Judge made

under 28 U.S.C. § 636(b)(1)(B) and dated August 23, 2021, is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that the Defendant’s unopposed motion for remand under sentence

four (Doc. 16) is GRANTED and this action is REVERSED and REMANDED to the Social Security

Administration for further administrative proceedings not inconsistent with the orders of this Court. See

Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       The remand pursuant to sentence four of Section 405(g) makes Plaintiff James Rivers a prevailing

party for purposes of the Equal Access to Justice Act, 28 U.S.C. § 2412, see Shalala v. Schaefer, 509 U.S.

292 (1993), and terminates the Court’s jurisdiction over this matter.

       DONE and ORDERED this the 7th day of September 2021.

                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
